                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
                                    )
___________________________________ )

                             DEFENDANT’S NOTICE OF RE-FILING
                          PORTIONS OF THE ADMINISTRATIVE RECORD

        Defendant, the United States, respectfully submits this notice of re-filing portions of the

administrative record filed under seal via the Court’s CM/ECF system on March 13 and 15,

2019. See Dkt. Nos. 17, 35, 37, 40. The clerk’s office for this Court has informed us that the

following docket entries containing portions of the administrative record, although filed

properly, have become corrupted and are inaccessible:

    •   No. 17, attachment 5;

    •   No. 35, attachments 3, 4;

    •   No. 37, attachment 2; and

    •   No. 40, attachment 2

    Therefore, we are re-filing those documents via the Court’s CM/ECF system. We have

already caused to be filed with the Court a paper copy of the administrative record for chambers,

on March 15, 2019. We have also served copies of the administrative record (on CD-ROM) on

counsel for plaintiffs.
                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General


                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director
OF COUNSEL:

TRACEY SASSER                                     s/ Patricia M. McCarthy
Assistant General Counsel                         PATRICIA M. McCARTHY
United States Department of Education             Assistant Director
Division of Business and Administrative Law

                                                  s/ Alexis J. Echols
JANA MOSES                                        ALEXIS J. ECHOLS
DAVID R. PEHLKE                                   Trial Attorney
Trial Attorneys                                   United States Department of Justice
United States Department of Justice               Civil Division
Civil Division                                    Commercial Litigation Branch
Commercial Litigation Branch                      P.O. Box 480
                                                  Ben Franklin Station
                                                  Washington, DC 20044
                                                  Telephone: (202) 616-0463
                                                  Facsimile: (202) 307-2503
                                                  E-mail: alexis.j.echols@usdoj.gov

April 19, 2019                                    Attorneys for Defendant




                                              2
